Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 12, 2017                                                                                    Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  154552 & (88)(89)                                                                                        David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
                                                                                                           Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 154552
                                                                     COA: 325313
                                                                     Saginaw CC: 14-039760-FC
  JOHN HENRY GRANDERSON,
             Defendant-Appellant.
  _________________________________________/

          By order of May 31, 2017, the prosecuting attorney was directed to answer the
  application for leave to appeal the September 13, 2016 judgment of the Court of Appeals.
  The answer having been received, the application for leave to appeal is again considered
  and, it appearing to this Court that the case of People v Chatman (Docket No. 155184) is
  pending on appeal before this Court and that the decision in that case may resolve an
  issue raised in the present application for leave to appeal, we ORDER that the application
  be held in ABEYANCE pending the decision in that case.

         The motion for immediate consideration is DENIED. The motion for leave to file
  a supplemental brief remains pending.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 12, 2017
         d0906
                                                                                Clerk